Citation Nr: 1135863	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the tip of the right fibula.
	
2.  Entitlement to a rating higher than 30 percent for residuals of a right spontaneous pneumothorax.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1950 to August 1953 and from January 1955 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in December 2008 and September 2009.

When this matter was before the Board in September 2009, the Board denied the Veteran's claims of entitlement to a rating higher than 10 percent for residuals of a fracture of the tip of the right fibula and entitlement to a rating higher than 30 percent for residuals of a right spontaneous pneumothorax.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's decision and remanded the case for further consideration consistent with the memorandum decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU, asserting entitlement to a 100 percent rating.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  Moreover, in light of the Court's February 2011 memorandum decision, as explained below, this issue is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran was treated by a respiratory therapist in March 2009 and underwent pulmonary function tests (PFTs) at that same visit.  Review of the claims file does not reveal VA treatment records dated since July 2002. 

In addition, review of the claims file reveals a statement from a private physician dated in October 2010 that indicates that the Veteran is unable to work due to "a lot of arthritis [and] joint replacements, Coronary Artery Disease [status post coronary artery bypass graft], short of breath on exertion."  However, the Board notes that there are no private treatment records associated with the claims file dated subsequent to December 2008.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain VA clinical records pertaining to the Veteran's treatment that are dated since July 2002.  In addition, the Veteran should be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claims.  Thereafter, after securing the proper authorization, request treatment records pertaining to the Veteran.

The Veteran was last afforded a VA joints examination in October 2010, a VA respiratory examination in October 2010, and a VA bone examination in March 2009.  As discussed above, additional records may exist that should be obtained and associated with the claims file.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, after obtaining and associating any additional treatment records identified on appeal, the Veteran should be afforded medical examinations regarding the current severity of his residuals of a fracture of the tip of the right fibula and residuals of a right spontaneous pneumothorax disabilities. 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of indicates that the Veteran could not continue working as a barber due to his right ankle disorder and his residuals of a right spontaneous pneumothorax.  The lay statements of record, as indicated by the Court, reveal that the Veteran had difficulties standing for extended periods of time and that he had problems with frequent falling.  As noted by the Court, the Veteran's spouse has indicated that the Veteran wakes up in the night hyperventilating and trying to get his breath, resulting in the Veteran being constantly fatigued from lack of sleep.  As such, in light of the Court's February 2011 memorandum decision, the Board finds that the Veteran's claim of entitlement to a rating higher than 10 percent for residuals of a fracture of the tip of the right fibula and entitlement to a rating higher than 30 percent for residuals of a right spontaneous pneumothorax must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.

In regard to the Veteran's claim of entitlement to a TDIU, in the February 2011 memorandum decision, the Court remanded this issue to the Board for "appropriate consideration of the TDIU issue."  On remand, the Board finds that the AOJ should first send the VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.

Then, the Board is referring the TDIU and increased rating issues on appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).

In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Board notes that the Veteran's service connected disabilities currently do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2010).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

Concerning this, there is some competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, including the lay statements regarding the Veteran's inability to stand for extended periods of time and fatigue, such that a referral of the TDIU claim for extraschedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand as both have been reasonably raised by the evidence of record.

As noted above, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

In conclusion, the Board refers the Veteran's TDIU and increased rating claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra- schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extraschedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  This letter should also specifically advise the Veteran concerning the elements of a disability rating and an effective date.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated July 2002.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claims.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his residuals of a fracture of the tip of the right fibula and residuals of a right spontaneous pneumothorax disabilities and the impact of his service-connected disabilities on his ability to work.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies and PFTs, should be performed. 

As to his residuals of a fracture of the tip of the right fibula disability, the examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint, i.e., the extent of the Veteran's pain-free ankle motion. 

The examiner must also discuss whether the Veteran's right ankle disability is productive of instability, and if so, whether the Veteran's right ankle disability caused or aggravated any other disability, to specifically include as a consequence of falls.

As to his TDIU claim, the examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (residuals of a fracture of the tip of the right fibula and residuals of a right spontaneous pneumothorax) jointly on the Veteran's employability.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a report

4.  Submit the TDIU and increased rating issues to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

5.  Thereafter, readjudicate the Veteran's claims, to include on an extraschedular basis.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



